Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 14, 2020, has been made of record and entered.  In this amendment, claims 3, 4, 8, 11, 12, and 23-25 have been canceled; no new claims have been added.
Claims 1, 2, 5-7, 9, 10, 13-22, 26, and 27 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 14, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claim merely recites the use of a nanocomposite material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9, 10, 16, 18, 20-22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, 6, 9, 10, 20-22 and 27 are indefinite for reciting “range within range limitations”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites the broad recitation 
Additionally, in addition to being indefinite for reciting “range within range” limitations, claims 1, 2, 5, 6, 9, 10, 20-22 and 27, and also claims 16 and 18, are indefinite for reciting the terms “preferably” and “such as” (this latter phrase is recited in claims 16 and 18).
The term "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not, and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Regarding claims 16 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 10, 16, 18, 20-22, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 13-15, 17, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of Applicants’ claims, regarding the nanocomposite material being a porous material having at least one distribution peak of mesopores.  Further, the prior art of record does not teach or suggest the claimed method of preparing the aforementioned claimed nanocomposite material.
Exemplary prior art includes Kim et al. (U. S. Patent Publication No. 2015/0343428), which teaches a metal-carbon hybrid composite having a nitrogen-doped carbon surface (Abstract).  Said composite does not exhibit at least one distribution peak of mesopores.  Further, the process of preparing the metal-carbon hybrid composite, as disclosed in Kim et al., involves separately vaporizing a metal precursor, an organic material precursor for forming a carbon skeleton, and a nitrogen compound precursor, supplying the precursors into a reactor via a carrier gas in a non-contact manner (paragraph [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571) 272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 18, 2021